Citation Nr: 0810776	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a sinus disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO) and Board remand.  


FINDING OF FACT

The competent medical evidence of record demonstrates that a 
sinus disorder is not related to active military service.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in December 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  In addition to the December 2003 VCAA letter, 
the veteran was advised of the evidence necessary to 
substantiate his claim for service connection in an April 
2005 statement of the case, and in a June 2006 supplemental 
statements of the case.  In addition, during an October 2007 
hearing before the Board, the undersigned explained the 
elements necessary to establish service connection for the 
claimed disability, and informed the veteran that, in order 
to establish his claim, he would need to submit medical 
evidence that his disability of sinusitis is related to his 
experiences in service.  The veteran was told to submit any 
medical evidence to help substantiate his claim.  The 
undersigned held the record open for 60 days so that the 
veteran could submit additional medical evidence.  Additional 
medical evidence was received from the veteran, but the 
veteran did not provide a waiver of RO consideration of the 
evidence.  Accordingly, in June 2007, the Board remanded the 
veteran's claim to the RO for consideration of the new 
evidence.  The RO issued a supplemental statement of the case 
in January 2008, which again explained to the veteran that 
medical evidence showing a nexus between his current 
disability and service is required for service connection to 
be granted.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  In this case, VA has not 
afforded the veteran an examination as to the onset and 
etiology of his sinus disorder.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination when there 
is: (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication that the current disability or symptoms may 
be associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Because there is no evidence that the 
veteran's sinus disorder is related to an injury or due to a 
disease incurred during service, the Board finds that the 
evidence of record in this case is sufficient to decide the 
claim and a current VA examination is not necessary.  Thus, 
VA is not required to afford the veteran a medical 
examination as to the etiology or onset of his sinus 
disorder.

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the veteran served on active duty from February 
1945 to December 1945.  The veteran claims entitlement to 
service connection for a sinus disorder.  In various written 
statements and during an October 2007 Board hearing, the 
veteran testified that he began experiencing sinus problems 
during service.  He attributes his current sinus disorder to 
high elevation, low humidity, and exposure to various gases 
during service.

The veteran's service medical records are negative for any 
complaints of or treatment for a sinus disorder.  A December 
1945 separation examination found the veteran's lungs, ears, 
nose, and throat to be normal.  The veteran denied any 
significant diseases, wounds, or injuries during service.

A private medical treatment record from November 2004 notes 
the veteran's complaints of post-nasal drip.  The veteran 
reported a history of exposure to toxic gas during military 
service.  The physician diagnosed allergic rhinitis and 
recommended nasal steroids.

At a June 2007 hearing before the Board, the veteran 
testified that his sinuses began drying out during service 
due to high elevation and low humidity.  He also testified 
that his sinus disorder worsened when he was assigned duties 
as a toxic gas handler during service.  He stated that he was 
asked to remove his gas mask and run through mustard gas, 
phosgene, and other gases.  His symptoms included aching, 
cracking, and bleeding of the sinuses.  The veteran stated 
that he did not seek medical treatment during service, and 
did not seek medical treatment after service until November 
2004.  The veteran explained that he did not seek medical 
treatment for his sinus disorder during service because he 
did not want to be prevented from becoming a pilot.

A private medical treatment record from July 2007 reveals 
that the veteran underwent a computerized tomography (CT) 
scan of the paranasal sinuses.  The impression was "[m]ild 
to moderate mucosal thickening ethmoid air cells.  Mild 
mucosal thickening and mucous retention cyst within the left 
maxillary sinus" and "[b]ilateral concha bullosa.  The 
nasal septum is kinked and deviated to the left."  The 
clinical indication was sinusitis.

The Board finds that the evidence of record does not support 
a finding of service connection for a sinus disorder.  There 
is currently diagnosed sinus disorder.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  However, there is no medical 
evidence of record linking the veteran's sinus disorder to 
his military service.  The evidence contemporaneous with the 
veteran's discharge from service does not suggest that a 
sinus disorder was incurred during service.  Service medical 
records are negative for any complaints of or treatment for a 
sinus disorder, and the veteran's separation examination 
found his lungs, ears, nose, and throat to be normal upon 
examination.  Although the veteran's Report of Separation 
indicates that his military occupational specialty was that 
of a "toxic gas handler," there is no way for the Board to 
confirm that the veteran was asked to remove his gas mask and 
run through various toxic gases.  Following his discharge 
from service, the first post-service treatment for a sinus 
disorder is not shown until November 2004.  Thus, post-
service medical records are completely silent for a sinus 
disorder for over fifty-nine years after the veteran's 
discharge from service.  Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged that his sinus disorder originated during 
his period of service, and that it has continued since 
service.  However, the veteran's statements, as a lay person, 
are not competent evidence that a relationship exists between 
his period of service and his current sinus disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran has been informed on numerous occasions that 
medical evidence showing a nexus between his sinusitis and 
his military service was required in order for service 
connection to be granted.  During an October 2007 hearing 
before the Board, the undersigned explained to the veteran 
that he would need to submit medical evidence that his 
sinusitis is related to his experiences in service in order 
for service connection to be established, to include records 
from any doctor who has reviewed the record and could relate 
his sinusitis to service, or any other documentary evidence 
to help substantiate his claim.  The veteran noted that he 
has never sought medical treatment for sinusitis, and did not 
have any medical evidence relating his sinusitis to service.  
The veteran was also informed that he should submit any 
evidence that would reflect his duties in service to help 
substantiate his allegation that his sinusitis was caused by 
exposure to toxic gases during service.  The undersigned held 
the record open for 60 days after the October 2007 Board 
hearing so that the veteran could submit additional evidence 
to substantiate his claim.  The veteran submitted a July 2007 
CT scan of the paranasal sinuses, which did not offer an 
opinion with regard to the relationship between the veteran's 
sinusitis and his experiences in service.  The Board finds 
that VA has met its duties to notify and assist the veteran 
in this matter.  Absent any evidence that the veteran's 
sinusitis was incurred in or aggravated by his military 
service, service connection for sinusitis is not warranted.

The weight of the competent evidence of record demonstrates 
that the veteran's sinus disorder began many years after the 
veteran's discharge from military service and is not shown to 
be related thereto.  As the preponderance of the evidence is 
against the claim for service connection for a sinus 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sinus disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


